Citation Nr: 1104343	
Decision Date: 02/03/11    Archive Date: 02/14/11

DOCKET NO.  07-09 653	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, 
California


THE ISSUE

Entitlement to service connection for an acquired psychiatric 
disorder to include posttraumatic stress disorder (PTSD).  


REPRESENTATION

Appellant represented by:	Swords to Plowshares


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

G. Slovick, Associate Counsel


INTRODUCTION

The Veteran served on active duty from May 1969 to November 1970.

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal from a September 2005 rating decision by the Oakland, 
California, Regional Office (RO) of the Department of Veterans 
Affairs (VA).

The record reflects that the Veteran's funds are presently under 
the legal authority of a conservator appointed by the Superior 
Court of California, City and County of San Francisco.  Further, 
the record contains an incomplete March 2010 Request for 
Appointment of a Fiduciary, Custodian or Guardian Form.  The 
record does not, however, demonstrate that, for VA purposes, the 
Veteran has been found to be incompetent to handle his own 
finances.  Accordingly, the issue whether the appellant is 
competent to handle VA funds without restriction has been raised 
by the record and is referred to the RO for further development.  


FINDING OF FACT

The Veteran's claimed stressor is related to a fear of hostile 
military activity and is confirmed as adequate to support his 
diagnosis of posttraumatic stress disorder by a VA psychologist.


CONCLUSION OF LAW

Resolving reasonable doubt in the Veteran's favor, posttraumatic 
stress disorder was incurred in active service.  38 U.S.C.A. §§ 
1110, 5107 (West 2002); 38 C.F.R. §§ 3.303, 3.304 (2010); 75 
Fed.Reg. 39852 (July 13, 2010)(to be codified at 38 C.F.R. § 
3.304(f)).


REASONS AND BASES FOR FINDING AND CONCLUSION

The requirements of the Veterans Claims Assistance Act of 2000 
(VCAA) have been met.  Given the decision below, a detailed 
explanation of how VA complied with the Act is unnecessary.

Governing Laws and Regulations

Service connection is warranted where the evidence of record 
establishes that a particular injury or disease resulting in 
disability was incurred in the line of duty in the active 
military service or, if pre-existing such service, was aggravated 
thereby. 38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  Service 
connection may also be warranted for any disease diagnosed after 
discharge, when all the evidence, including that pertinent to 
service, establishes that the disease was incurred in service.  
38 C.F.R. § 3.303(d).

As to entitlement to service connection for PTSD, governing 
criteria specifically require (i) medical evidence diagnosing 
PTSD in accordance with 38 C.F.R. § 4.125(a), (ii) a link, 
established by medical evidence, between current symptoms and an 
in-service stressor; and credible supporting evidence that the 
claimed in-service stressor occurred.  38 C.F.R. § 3.304(f).

Effective July 13, 2010, VA  amended its adjudication regulations 
governing service connection for posttraumatic stress disorder by 
liberalizing, in certain circumstances, the evidentiary standard 
for establishing the required in-service stressor.  Specifically, 
the final rule amends 38 C.F.R. § 3.304(f) by redesignating 
current paragraphs (f)(3) and (f)(4) as paragraphs (f)(4) and 
(f)(5), respectively, and by adding a new paragraph (f)(3) that 
reads as follows: 

If a stressor claimed by a veteran is 
related to the veteran's fear of hostile 
military or terrorist activity and a VA 
psychiatrist or psychologist, or a 
psychiatrist or psychologist with whom VA 
has contracted, confirms that the claimed 
stressor is adequate to support a diagnosis 
of [PTSD] and that the veteran's symptoms 
are related to the claimed stressor, in the 
absence of clear and convincing evidence to 
the contrary, and provided the claimed 
stressor is consistent with the places, 
types, and circumstances of the veteran's 
service, the veteran's lay testimony alone 
may establish the occurrence of the claimed 
in-service stressor.  For purposes of this 
paragraph, "fear of hostile military or 
terrorist activity" means that a veteran 
experienced, witnessed, or was confronted 
with an event or circumstance that involved 
actual or threatened death or serious 
injury, or a threat to the physical 
integrity of the veteran or others, such as 
from an actual or potential improvised 
explosive device; vehicle-imbedded 
explosive device; incoming artillery, 
rocket, or mortar fire; grenade; small arms 
fire, including suspected sniper fire; or 
attack upon friendly military aircraft, and 
the veteran's response to the event or 
circumstance involved a psychological or 
psycho-physiological state of fear, 
helplessness, or horror.  

75 Fed.Reg. 39852 (July 13, 2010)(to be codified at 38 C.F.R. § 
3.304(f)).

Factual Background and Analysis

The Veteran contends that the evidence has demonstrated 
posttraumatic stress disorder as due to in-service stressors.  
Resolving reasonable doubt in the Veteran's favor, the Board 
agrees.

The Veteran served in the Republic of Vietnam between November 
1969 and November 1970.  His military occupational specialties in 
Vietnam were light vehicle driver and asphalt worker with Alpha 
Company, 46th Engineer Battalion.

In June 2006 and July 2010 stressor statements, the Veteran 
described Vietnam stressors to include witnessing a plane 
explosion, the shooting of one soldier by another soldier, the 
deaths of civilians and, most significantly in this case, rocket 
attacks on Fire Support Base Mace.  Regarding this lattermost 
incident, the Veteran reported that his duty was to drill holes 
so that wire could be strung to protect the bunkers against 
incoming fire.  He stated that during this time there were rocket 
attacks against Fire Support Base Mace and he recalled a 
particular attack when he heard numerous explosions and was told 
to take cover due to incoming fire.

A psychiatric note from the VA medical center dated in May 2006 
reported the Veteran's described stressors and noted that the 
Veteran scored a 19 on the combat exposure scale which was 
indicative of moderate exposure to combat.  His claimed stressors 
included being fired upon by enemy forces.

In December 2010, the Veteran's Substance Use/Posttraumatic 
Stress Disorder Program Social Worker (N.O.) and attending 
psychiatrist (Dr. J.S.) submitted a letter in support of the 
Veteran's claim.  In their letter, N.O. and Dr. J.S. stated that, 
despite two years of abstinence from substance use and ongoing 
participation in psychic treatment, the Veteran continued to 
suffer from chronic war-related PTSD.  They further described the 
Veteran's reports of an incident in which he experienced intense 
fear and horror as his life was threatened.  They noted that 
reminders of this incident continued to create an exacerbation of 
PTSD symptoms and severe deterioration in his functioning.  N.O. 
and Dr. J.S. provided a diagnosis of PTSD.  

As noted above, if a claimed stressor is related to fear of 
hostile military activity and a VA psychologist confirms that the 
claimed stressor is adequate to support a diagnosis of PTSD, 
where such a stressor is consistent with the places, types and 
circumstances of service, lay testimony alone may establish the 
occurrence of the in-service stressor.  In this case, the record 
evidences a diagnosis of PTSD from a VA psychiatrist, a finding 
that the Veteran's claimed stressor supports this diagnosis and 
military occupational specialties (vehicle driver and service 
with an engineer battalion) that are consistent the Veteran's 
claimed stressor.  38 C.F.R. § 3.304(f).  Thus, the Board will 
resolve reasonable doubt in the Veteran's favor and grant 
entitlement to service connection for posttraumatic stress 
disorder.  

ORDER

Entitlement to service connection for posttraumatic stress 
disorder is granted.




____________________________________________
DEREK R. BROWN
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


